PER CURIAM.
Under the first count of his complaint plaintiff, a manufacturer of citrus ladders, sought recovery of funds which he alleged were part of an advance payment on a warranty by defendant that he had for sale a certain number of cypress trees, suitable for ladder poles, to be cut from lands owned by defendant; in the second count the theory was money paid by mistake by plaintiff to defendant. The jury found for the defendant and, after the lower court in its order on motion for new trial refused to substitute its evaluation of the evidence or substitute its opinion of the credibility of the witnesses for that of the jury, plaintiff appealed.
Plaintiff questions whether the verdict was in accord with the manifest weight of the evidence, and whether the jury acted through sympathy, passion, prejudice, mistake or other unlawful cause.
An examination of the record discloses that there was substantial competent evidence to support the verdict; while the evidence was conflicting, there was no clear showing that the jury acted through sympathy, passion or prejudice, mistake, or other unlawful cause.
Affirmed.
ALLEN, C. J., SHANNON, J., and WARREN, LAMAR, Associate Judge, concur.